Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Larry Thomas Chambers, Jr., Appellant                 Appeal from the 277th District Court of
                                                       Williamson County, Texas (Tr. Ct. No. 17-
 No. 06-18-00090-CR         v.                         068-K277).        Memorandum Opinion
                                                       delivered by Justice Burgess, Chief Justice
 The State of Texas, Appellee                          Morriss and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Larry Thomas Chambers, Jr., has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MARCH 29, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk